Citation Nr: 1512806	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-38 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to January 1992, and September 1989 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In November 2010, the Veteran testified before a Hearing Officer sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

FINDING OF FACT

The most probative medical evidence relates the Veteran's respiratory disability to exposure to jet fuel during service. 


CONCLUSION OF LAW

The criteria to establish service connection for a respiratory disability, diagnosed as restrictive lung disease with chronic intermittent dyspnea, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a respiratory disability which he attributes to exposure to jet fuel and other chemicals during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the medical evidence of record confirms that the Veteran has a current respiratory disability, diagnosed as restrictive lung disease with chronic intermittent dyspnea.  See January 2009 VA examination report; March 2009 VA addendum; September 2009 opinion authored by Dr. S.K.E.

In addition, there is evidence of an in-service injury.  The Veteran's available service treatment records show a history of respiratory complaints and abnormal pulmonary function tests in service.  Additionally, exposure to jet fuel is consistent with the nature and circumstances of his service, as his DD Form-214 reflects that he served as a vehicle mechanic responsible for refueling vehicles.  

Thus, the dispositive issue here is whether the current respiratory disability is related to service.  The record contains two medical opinions addressing the etiology of the Veteran's respiratory disability.  

In January 2009, VA afforded the Veteran a VA examination and the examiner provided an addendum in March 2009 in which s/he determined that the Veteran's respiratory disability is less likely as not related to his military service, to include fuel or chemical exposure.  The examiner reasoned that there is no specific evidence of restrictive lung disease during service, but this rationale is inadequate because the examiner cannot rely on the absence of a diagnosis of restrictive lung disease in service to provide an unfavorable opinion.   In addition, the examiner cannot disassociate Veteran's respiratory disability with service merely because he developed it after service separation.  See 38 C.F.R. § 3.303(d).  

The remaining opinion is a September 2009 letter authored by S.K.E., M.D. who specializes in Family Medicine and is associated with St. Mary's Westside Connection.  This doctor stated that, it is obvious that by timing, 40 percent of his restrictive lung disease and dyspnea is related to his military service.  Dr. S.K.E. also noted that the Veteran has never been a smoker and his only significant pulmonary environmental exposure occurred during his active duty.  

The Board finds the Dr. S.K.E.'s opinion highly probative in that it relied on sufficient facts and data, provided a rationale for the opinion; it contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, Dr. S.K.E. has treated the Veteran since 1999.  The Board recognizes that the Federal Circuit Court and U.S. Court of Appeals for Veterans Claims (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  However, the duration and depth of a physician's treatment relationship with a Veteran is nonetheless a factor to be considered where medical opinions are in conflict. 

In light of the above, to include the highly probative opinion authored by Dr. S.K.E., and resolving all doubt in the Veteran's favor, the criteria to establish service connection for his respiratory disability are met, and the claim is granted. 

ORDER


Service connection for a respiratory disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


